DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 1 and 8 are allowable. The restriction requirement, as set forth in the Office action mailed on 03/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I and II is being withdrawn and therefore claims 3 and 10-12 are being rejoined as they depend from the allowable claims above.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant's amendment to the claims filed on 06/18/2021 has been acknowledged and entered. Claims 19-20 have been cancelled. 

	Allowable Subject Matter
Claims 1 and 3-18 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3-18 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “at least one of the drain electrode and the source electrode is connected to the semiconductor layer via a through-hole, and the semiconductor layer extends into an inside of the through-hole” and the limitations of base claim 8 including “wherein the pixels or the driving circuit includes: first TFTs each of which is formed in a such a way that one of a first drain electrode and a first source electrode of each TFT that are connected to a first semiconductor layer is formed at a layer different from a layer at which the other is formed; and second TFTs each of which is formed in a such a way that a second drain electrode and a second source electrode of each TFT that are connected to a second semiconductor layer are formed at the same layer”. In particular, the prior art of record falls short with regards to teaching that a first source or drain of a TFT is formed on a different layer than the other and more specifically wherein the first source or drain formed in the different layer from the other is connected to a first semiconductor layer 
In example:
(i) Wu et al. (U.S. Patent Pub. No. 2012/0097955) teaches a pixel structure; and a TFT substrate, wherein the pixel structure includes a TFT which is formed in such a way that a first gate electrode of the TFT is formed relative to a semiconductor layer with a first gate insulating film therebetween, and one of a drain electrode and a source electrode of the TFT that are connected to the semiconductor layer is formed at a layer different from a layer at which the other is formed, but fails to specifically teach a display area in which a plurality of the pixel structures are disposed; and a driving circuit disposed on the TFT substrate, as well as the limitations mentioned above.
(ii) Murade (U.S. Patent No. 6,569,717) teaches a display area  in which a plurality of pixels are disposed; and a TFT substrate on which a driving circuit is disposed, wherein the pixels includes TFTs each of which formed similarly to that of Wu, but fails to specifically teach that the source/drain layers are formed on different layers, as well as the limitations mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ERROL V FERNANDES/Primary Examiner, Art Unit 2894